Appeal from so much of a judgment of the Supreme Court at Special Term, entered April 10, 1980 in Greene County, which dismissed that part of the complaint seeking damages for loss of use of plaintiff’s vehicle. The plaintiff, Mountain View Coach Lines, Inc., commenced this action for property damage it sustained on September 9, 1976 when one of its commercial buses was damaged in an accident with an automobile operated by defendant Marilyn Gehr. At an examination before trial, plaintiff’s employee testified that a spare bus was used while the damaged vehicle was being repaired and that all bus routes were maintained during the period of repair. Plaintiff concedes that a replacement vehicle was not hired and that loss of profits or diminution of services to customers were not incurred during the period the bus was being repaired. In Mountain View Coach Lines v Harnett (99 Misc 2d 271, affd 69 AD2d 1020, as amd 70 AD2d 977, mot for lv to app den 47 NY2d 710), a case factually identical to this matter, we affirmed a judgment of the County Court of Greene County which dismissed the plaintiff’s complaint insofar as it sought the reasonable rental value for loss of use of its bus during repair. Accordingly, the instant judgment must be affirmed. Judgment affirmed, without costs. Mahoney, P. J., Sweeney, Kane, Casey and Weiss, JJ., concur.